Case 3:21-cr-00076-MPS Document 31 Filed 08/26/21 Page 1 of 4

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA Docket No. 3:21-cr-00076(MPS)
v.
JOVON GAMBLE
RESTITUTION ORDER
I. Restitution Liability

A. Restitution Amount

The Defendant, Jovon Gamble, shall pay restitution in the amount of
$ 88,150.78 (current balance as of August 25, 2021 is $82,000) pursuant to 18 U.S.C. 3663A.

 

CJ This amount includes 0 in prejudgment interest.

B. Joint and Several Liability

L] Restitution is joint and several with defendant(s)
in case numbers

 

[] Restitution is joint and several with defendant(s) not presently named.
-OR-
L] The Court has apportioned liability among the defendants to reflect the level of

contribution to the victim’s loss and the economic circumstances of each defendant, as follows:
See Schedule A.

C. Identification of Victims

Restitution shall be paid to the victim(s) identified in Schedule A attached hereto on a pro
rata basis, unless otherwise specified in Schedule A. .

Il. Interest (Check One)

[V7] All interest is waived.

L] The Defendant shall pay interest on any restitution amount of more than $2,500.00,
unless restitution is paid in full before the fifteenth day after the date of the judgment, unless
directed as follows:

M all penalties are waived by the Government pursuant to 18 U.S.C. § 3612(h).

 
Case 3:21-cr-00076-MPS Document 31 Filed 08/26/21 Page 2 of 4

Ul. Time and Method of Payment

Pursuant to 18 U.S.C. §§ 3572 and 3664(f)(2), in consideration of (1) the financial
resources and other assets of the Defendant, including whether any of these assets are jointly
controlled; (2) projected earnings and other income of the Defendant; and (3) any financial
obligations of the Defendant, including obligations to dependents, the Defendant is hereby
ordered to pay restitution in the manner and according to the schedule that follows:

A. An Initial Lump Sum Payment of $18,000 is due and payable immediately.
B. Any remaining balance is due and payable according to the following schedule:

1. While serving any term of imprisonment, the Defendant

[VJ shall not be required to make restitution payments; or

L] shall make installment payments as follows:

2. After completion of the term of imprisonment or if the Defendant is not sentenced to a
term of imprisonment, the Defendant shall make installment payments as follows:

$500/month or 10% of gross monthly income, whichever is greater.

IV. Payment Instructions

The Defendant shall make payment to the Clerk of Court. Payment may be made in the
form of cash, check or money order. All payments by check or money order shall be made
payable to the “Clerk, United States District Court,” and each check shall be delivered to the
United States District Court, Attention: Clerk’s Office, as required by 18 U.S.C. § 3611. The
Defendant shall write the docket number of this case on each check delivered to the Clerk’s
Office. Any cash payments shall be hand delivered to the Clerk’s Office using exact change, and
shall not be mailed. Payments can be made through Pay.gov, using a checking or savings account
(ACH) or credit, debit, and prepaid cards. Before making payments on-line, debtors should self-
enroll on the Pay.gov. Instructions on how to self-enroll and make payments on-line are on the
court's website at: http://www.ctd.uscourts.gov/payment-information.

The Clerk shall distribute restitution payments to the victim(s) identified in this order in
accordance with the District’s Standing Order on the Disbursement of Restitution Payments by
the Clerk of Court.
Case 3:21-cr-00076-MPS Document 31 Filed 08/26/21 Page 3 of 4

V. Additional Provisions

The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney’s Office, of any
material change in the Defendant’s economic circumstances that might affect the Defendant’s
ability to pay restitution in accordance with 18 U.S.C. § 3664(k).

The Defendant shall notify the Court, the United States Probation Office (during any
period of probation or supervised release), and the United States Attorney’s Office, of any
change in address.

The Defendant shall apply to any restitution still owed the value of any substantial
resources from any source the defendant receives during the period of incarceration, including
inheritance, settlement or other judgment in accordance with 18 U.S.C. § 3664(n).

Nothing in this order shall prevent the Bureau of Prisons from implementing restitution
payments in accordance with its Inmate Financial Responsibility Program (“IFRP”), 28 U.S.C. §
545.10 et seq. up to the maximum amount permitted under the IFRP guidelines.

It is so ordered.

Dated at Hartford, Connecticut on this 26th day of August, 2021

/s/ MICHAEL P. SHEA

HON. MICHAEL P. SHEA
UNITED STATES DISTRICT JUDGE

 
Case 3:21-cr-00076-MPS Document 31 Filed 08/26/21 Page 4 of 4

SCHEDULE A:

After receipt of funds, the Clerk’s Office shall forward payments via checks written out to:

 

Social Security Administration $88,150.78 (current balance as of August 25,
2021 is $82,000).

 

 

 

 
